 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                                 Case No. CR19-41RSL

10                          Plaintiff,                          ORDER CONTINUING
11                     v.                                       TRIAL DATE

12    MURUGANANANDAM ARUMUGAM,
13                          Defendant.
14
15         This matter comes before the Court on the government’s “Motion for an Order
16 Addressing the Continuance of the Trial.” Dkt. # 166. On June 17, 2020, over defendant’s
17 objection, the Court continued the trial date in this case to September 1, 2020. See Dkt. # 126.
18 On August 26, 2020, the Court issued an order striking the trial date and ordering that the period
19 of time from the date of the order up to and including September 8, 2020, be excludable time
20 pursuant to 18 U.S.C. § 3161. Dkt. # 143 (citing W.D. Wash. Gen. Order Nos. 02-20, 11-20).
21 On September 4, 2020, the Honorable Ricardo S. Martinez, Chief United States District Judge,
22 issued General Order No. 13-20, further continuing all civil and criminal in-person hearings and
23 trials in the Seattle and Tacoma Courthouses until October 5, 2020. Consequently, the Court
24 issued an order further continuing the trial in this case and ordering that the period of time from
25 the date of the order up to and including October 5, 2020, be excludable time pursuant to 18
26 U.S.C. § 3161. Dkt. # 144. On October 2, 2020, Judge Martinez issued General Order No. 15-
27 20, extending the procedures established by General Orders No. 02-20 and 03-20 through
28 January 1, 2021. Accordingly, the Court issued another order further continuing the trial date

     ORDER CONTINUING TRIAL DATE - 1
 1 and ordering that the period of time from the date of the order up to and including January 19,
 2 2021, be excludable time pursuant to 18 U.S.C. § 3161. Dkt. # 147. The Court also noted that
 3 defendant was incarcerated in King County Jail pending a November 30, 2020 King County
 4 Superior Court trial date, and this detention rendered him unavailable for trial in the above-
 5 captioned matter. Dkt. # 147. On December 30, 2020, Judge Martinez issued General Order No.
 6 18-20, extending the procedures established by General Order No. 15-20 through March 31,
 7 2021. The Court issued another order on January 7, 2021, which continued the trial date in this
 8 matter to April 19, 2021 and ordered the time period from the date of the order up to and
 9 including April 19, 2021, be excludable time pursuant to 18 U.S.C. § 3161. Dkt. # 159. The
10 Court had been advised at the time of the January 7, 2021 order that defendant remained
11 incarcerated in King County Jail and was facing state criminal charges on three separate
12 prosecutions. See id.
13         Judge Martinez extended the procedures established by General Order No. 15-20 again
14 via General Order No. 04-21, issued on March 19, 2021. General Order No. 15-20 allowed for
15 “one in-person criminal jury trial at a time at each of the district’s two courthouses,” and
16 General Order No. 04-21 provided that in-person criminal trials would be scheduled starting
17 May 17, 2021, which was after the then-existing trial date of April 19, 2021. General Order No.
18 04-21 also precluded “simultaneous in-person trials.” The Court’s last order continuing the trial
19 date in this matter was issued on April 5, 2021, and it continued the trial date to July 19, 2021,
20 and ordered the time period from the date of the order up to and including July 19, 2021, be
21 excludable time pursant to 18 U.S.C. § 3161. Dkt. # 165. Both the public health
22 recommendations related to the ongoing COVID-19 pandemic and the defendant’s pending
23 King County Superior Court trial led the Court to find that the ends of justice served by
24 continuing the case outweighed the best interest of the public and the defendant in a speedy trial.
25 Id.
26         Since the Court’s last order continuing the trial date, Judge Martinez issued General
27 Order No. 10-21 on June 30, 2021, which discontinues the procedures of General Order No. 18-
28 20 and provides that criminal trials may proceed as scheduled. Nevertheless, the government is

     ORDER CONTINUING TRIAL DATE - 2
 1 seeking that the trial date be continued because defendant remains incarcerated in King County
 2 Jail pending a trial currently scheduled for September 14, 2021. The government requests a new
 3 trial date approximately two months after September 14, 2021.
 4 Now, therefore, the Court FINDS as follows:
 5 1.      The Court incorporates the facts set forth in the government’s motion. Dkt. # 166. In
 6 particular, as of July 8, 2021, defendant’s three sex offenses had been set for trial on September
 7 14, 2021, in King County Superior Court, and defendant remains detained at the King County
 8 Jail. The Court therefore finds that proceeding with an earlier trial in the above-captioned matter
 9 would likely be impossible or would result in a miscarriage of justice, as set forth in 18 U.S.C.
10 § 3161(h)(7)(B)(i).
11 2.      Due to defendant’s pending King County Superior Court trial, the Court specifically finds
12 that the ends of justice served by continuing the trial in this case outweigh the best interest of the
13 public and the defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).
14 3.      The Court also finds that defendant’s incarceration in another jurisdiction pending a state
15 trial renders him unavailable to appear for trial in the above-captioned matter on the July 19,
16 2021 trial date previously scheduled. Pursuant to 18 U.S.C. § 3161(h)(1)(B), the delay resulting
17 from defendant’s trial in King County Superior Court constitutes a period of delay that the Court
18 will exclude for speedy trial purposes.
19         IT IS THEREFORE ORDERED, that the trial date in this case be continued to November
20 29, 2021.
21         IT IS FURTHER ORDERED that the period of time from the date of this Order up to and
22 including the new trial date, shall be excludable time pursuant to 18 U.S.C. § 3161, et seq.
23         DATED this 12th day of July, 2021.
24
25                                                    A
                                                      Robert S. Lasnik
26                                                    United States District Judge
27
28

     ORDER CONTINUING TRIAL DATE - 3
